EXHBIIT 10.1 Execution Copy AMENDED AND RESTATED CREDIT AGREEMENT Among AMERICAN STANDARD ENERGY, CORP., a Nevada corporation, as Borrower, CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent, And the Lenders Party Hereto Dated as of February 5, 2014 TABLE OF CONTENTS Page ARTICLE I THE LOAN FACILITY 1 Section 1.1 Term Loans 1 Section 1.2 Fees 3 Section 1.3 Reserved 3 Section 1.4 G&A Budget 3 Section 1.5 Development Plan 3 Section 1.6 Reserved. 4 Section 1.7 Promissory Note 4 Section 1.8 Interest 5 Section 1.9 Repayment of the Loan. 6 Section 1.10 Time of Payments. 6 Section 1.11 Borrower Sub-Account; Disbursements. 6 Section 1.12 Optional Prepayment of the Loan 7 Section 1.13 Mandatory Prepayment of the Loan 7 Section 1.14 Application of Insurance Proceeds 7 Section 1.15
